Title: To Benjamin Franklin from Christopher and Mary Thompson: Deed, 1 August 1741
From: Thompson, Christopher,Thompson, Mary
To: Franklin, Benjamin


August 1, 1741
Abstract: Christopher Thompson of Philadelphia, bricklayer, and Mary his wife grant to Benjamin Franklin a lot in Philadelphia (now in Franklin’s possession by virtue of a bargain and sale, dated the day before), 22 ft. in breadth east and west and 140 ft. in length north and south, bounded north by Apple Tree Alley, west by other land of Thompson at about 62 ft. distance from Fifth Street, south by Mulberry (Arch) Street, and east by other land of Thompson, with all buildings, improvements, and appurtenances. This lot is part of a piece of land 149.5 ft. in breadth on Mulberry Street by 306 ft. in length northward therefrom, which William Penn’s commissioners patented to John Willis, August 14, 1705, with 3s. quitrent. John Willis and Esther his wife granted the whole to Joan Forrest, widow, in fee on November 22, 1716, and the latter granted it to Thompson in fee on July 17, 1720. Franklin is to pay a proportionable share of the proprietary quitrent and is to pay Thompson £3 17s., lawful money of Pennsylvania, rent on March 21 annually, with a right to Thompson of entry, distraint, and repossession in case of default. Thompson covenants Franklin’s possession if the rents are paid as stipulated. Signed by Christopher Thompson and (by her mark) Mary Thompson; witnessed by John Knight and Joseph Breintnall. Acknowledged by Thompson before Chas. Brockden, justice of the peace, February 14, 1757. Recorded, February 16, 1757.
